 



[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Exhibit 10.12
AMENDMENT TO COLLABORATION AGREEMENT
BETWEEN
ONYX PHARMACEUTICALS, INC. AND BAYER CORPORATION
     This Amendment to the Collaboration Agreement (the “Second Amendment”) is
dated February 1, 1999 (“the Effective Date of the Second Amendment”) by and
between ONYX PHARMACEUTICALS, Inc., a California corporation having its
principal place of business in Richmond, California (“Onyx”) and BAYER
CORPORATION, an Indiana corporation having its principal place of business in
Pittsburgh, Pennsylvania (“Bayer”). Bayer and Onyx may be referred to herein
individually as “Party,” or collectively, as the “Parties.”
Recitals
     Whereas, Onyx and Bayer (under the name Miles Inc., the prior name of
Bayer) entered into a Collaboration Agreement dated April 22, 1994, as amended
on April 24, 1996 (the “First Amendment”) (such agreement as amended by the
First Amendment being referred to herein as the “Collaboration Agreement”); and
     Whereas, in connection with the end of the Research Term, Onyx and Bayer
desire to amend and modify the terms of the Collaboration Agreement so as to:
(i) set forth certain understandings regarding the possible development of raf
kinase inhibitors; (ii) more precisely define the aspects of the Parties’
research following the end of the Research Term which will, and will not, be
within the scope of the Collaboration Agreement; and (iii) more precisely define
Onyx’ remaining Research obligations during the balance of the Research Term;
     Now Therefore, in consideration of the covenants contained in this
Amendment, the Parties agree as follows:
     1. Capitalized Terms Previously Defined. Capitalized terms used but not
defined herein shall have the same meanings given to them in the Collaboration
Agreement.
     2. Amendment of Defined Term: Collaboration Compound. Section 1.9 of the
Collaboration Agreement is hereby amended to read in its entirety as follows:
     1.9 “Collaboration Compound” means, except as provided below, any
composition of matter that is discovered, identified or synthesized by or on
behalf of Onyx or Bayer or an Affiliate of either of them, and is recognized for
its activity for inhibiting the activity of a target within the Residual Field
of Collaborative Research prior to the date which is the earlier of (a) the date
such target is removed from the
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

1.



--------------------------------------------------------------------------------



 



     Residual Field of Collaborative Research pursuant to Section 12 below, or
(b) the first anniversary of the end of the Research Term.
          As used herein, the activity of a composition of matter for inhibiting
a target within the Residual Field of Collaborative Research will be
“recognized” if it satisfies that standard for a ras positive set forth in
Exhibit D, or other specific activity in a particular assay or assays within the
Residual Field of Collaborative Research established by the JRDC from time to
time pursuant to Section 6.3.
     Notwithstanding the foregoing, the term “Collaboration Compound” shall not
include:
               (a) any composition of matter marketed by Bayer or an Affiliate
of Bayer as of April 22, 1994 or as to which Bayer or an Affiliate of Bayer is
conducting human clinical trials or have approved the commencement of
preclinical development (as determined by the appropriate committee of Bayer or
an Affiliate of Bayer), as of April 22, 1994; or
               (b) any composition of matter owned by Bayer or Onyx or an
Affiliate of either of them that could become subject to this Agreement by
reason of an expansion of the Field of Collaborative Research after April 22,
1994 but as to which marketing rights have been granted to a Third Party prior
to such expansion; or
               (c) any composition of matter that is a Back-Up Compound after [
* ] years following the end of the Research Term. Rights in such compounds after
such [ * ] year period shall be allocated as set forth on Exhibit A(3).
     3. Amendment of Defined Term: Post-Collaboration Compound. Section 1.39 of
the Collaboration Agreement is hereby amended to read in its entirety as
follows:
     1.39 “Post-Collaboration Compound” means any composition of matter
synthesized, identified or discovered by Onyx or Bayer:
               (a) that is contained within a chemical genus as defined in any
pending or issued claim of any unexpired Bayer Patent or Onyx Patent filed in
the United States, the United Kingdom, France, or Germany or in the European
Patent Office and as to which at least one member of such chemical genus is a
Collaboration Compound, and
               (b) that is recognized for its activity in inhibiting a target
within the Residual Field of the Collaborative Research, as defined in
Section 1.55, by Onyx or Bayer during the [ * ] year period after the end of the
Research Term, pursuant to Section 9.6(d) (at a royalty rate pursuant to
Section 16.6).
     4. Additional Defined Term. The Collaboration Agreement is hereby amended
to add the following additional defined term:
     1.55 “Residual Field of Collaborative Research” means, subject to
Section 12 of the Second Amendment, the following targets: (i) [ * ], (ii) [ *
]; (iii) [ * ]; (iv) [ * ]; (v) [ * ]; and (vi) those targets, if any, from the
[ * ] Project which the JRDC
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

2.



--------------------------------------------------------------------------------



 



     designates during the [ * ] following the end of the Research Term as being
within the Residual Field of Collaborative Research.
     5. Additional Defined Term. The Collaboration Agreement is hereby amended
to add the following additional defined term:
     1.56 “Synteni Project” means the project underway as of the Effective Date
of the Second Amendment, between Onyx and Synteni (a subsidiary of Incyte
Pharmaceuticals) to identify genes whose mRNA expression level is specifically
modulated (overexpressed or repressed) in response to the presence of an
inducible D12 mutant allele of the K-ras gene (K-rasD12) in human tissue culture
cell lines as determined under induced or uninduced conditions. Such cell lines
shall include the human colon adenocarcinomacell lines DK04 (K-rasD12 allele
knock-out derivative of human DLD-1 cell line) and HKE3 (K-rasD12 allele
knock-out derivative of human HCT116 cell line). In this project, these mRNA
expression profiles are being compared to those obtained from analysis of the
mRNA expression profile of the parental DLD-1 and HCT116 human colon
adenocarcinoma cell lines. This project will be limited to the identity of those
genes represented on the cDNA microarray genechips, “UniGem”, available from
Synteni.
     6. Designation of Synteni Genes. Onyx shall provide to the JRDC the data
obtained from the Synteni Project, including the list of genes whose mRNA
expression is modulated under the specified conditions, promptly following
receipt of such data by Onyx. Within thirty (30) days following such delivery of
data, the JRDC shall meet to designate which of such genes, if any, shall be
included within the Residual Field of Collaborative Research. If the JRDC elects
to include any genes studied in the Synteni Project within the Residual Field of
Collaborative Research, it shall also define a program of follow-up research
activities by the Parties to pursue such genes of interest. Whether or not the
JRDC elects to include within the Residual Field of Collaborative Research any
of the genes studied in the course of the Synteni Project, Onyx and Bayer shall
each own an undivided one-half interest in the data obtained from the Synteni
Project, and each Party shall be entitled to conduct work related to such genes
and commercialize resulting products without obligation to the other, unless the
resulting products contain Collaboration Compounds or Post-Collaboration
Compounds.
     7. Amendment to Paragraph 9.6(d). Paragraph 9.6(d) is amended to change the
last phrase of the last sentence in the paragraph from “shall be done by Onyx”
to “may be done by either Party.”
     8. [ * ] Collaboration Compounds. Onyx and Bayer agree that any and all [ *
] Collaboration Compounds that are designated by the JRDC as Development
Compounds for Co-Development shall be treated for purposes of the Collaboration
Agreement as having been so designated prior to the end of the Research Term
pursuant to Section 11.4 of the Collaboration Agreement, regardless of when such
[ * ] Collaboration Compounds are designated Development Compounds for
Co-Development. Onyx and Bayer further agree that any [ * ] Collaboration
Compounds selected by the JRDC as Back-Up Compounds shall be treated as having
been so designated prior to the end of the Research Term pursuant to
Section 11.4 of the Collaboration
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

3.



--------------------------------------------------------------------------------



 



Agreement, regardless of when such [ * ] Collaboration Compounds are selected as
Back-Up Compounds.
     9. Development Guidelines. In order to insure that both Parties have every
incentive to invest in the success of the joint effort contemplated by this
Agreement, the Parties agree as follows:
     (a) In the event the JRDC designates a [ * ] Collaboration Compound as a
Development Compound prior to June 30, 1999, the Parties agree that so long as
Onyx and Bayer are engaged in Co-Development or Bayer is engaged in development
of at least one [ * ] Development Compound with Bayer diligently pursuing or
participating in pursuit of development activities to obtain marketing approval,
or Bayer is marketing a Product containing such a Development Compound, then
Bayer shall not be obligated to [ * ] more than [ * ] Development Compound at
any one time, and Onyx shall not pursue [ * ] under the Agreement, including but
not limited to Paragraphs 7.3, 9.6, or Article 12 with respect to [ * ].
     (b) If the JRDC at any time in the future designates one or more additional
Collaboration Compounds as Development Compounds, and Bayer agrees that such
compound(s) will be treated for purposes of the Collaboration Agreement as if
they had been designated for Co-Development prior to the end of the Research
Term, and provided Onyx has not at the time of such JRDC designation and Bayer
agreement already commenced development of a compound directed against the
molecular target in question, the Parties agree that so long as Onyx and Bayer
are engaged in Co-Development or Bayer is engaged in development of [ * ] with
Bayer diligently pursuing or participating in pursuit of development activities
to obtain marketing approval, or Bayer is marketing a Product containing such a
Development Compound, then Bayer shall not be obligated to [ * ] more than [ * ]
at any one time, and Onyx shall not pursue [ * ] under the Agreement, including
but not limited to Paragraphs 7.3, 9.6, or Article 12 with respect to that
target. In the event a compound is active against two (2) or more targets
contained in the Residual Field of Collaborative Research, the development of
said compound with respect to one (1) of said targets will satisfy the
requirements of this paragraph with respect to all of such targets.
     10. Acquisition of Compounds From [ * ]. During the Research Term, the
Parties evaluated for possible acquisition under the Agreement a compound in the
field of [ * ] owned by [ * ]. Onyx agrees that it will not participate further
in the acquisition or development of this compound, Bayer is free to enter into
an agreement with [ * ] for the development of one or more compound(s) in the
field of [ * ].
     11. Onyx’ and Bayer’s Rights to Conduct Independent Discovery. Commencing
February 1, 1999, each of Onyx and Bayer shall have the right to engage in the
independent discovery of inhibitors of Ras Function independent of the other
Party outside the Residual Field of Collaborative Research. Commencing on such
date, any compositions of matter discovered by either Party that inhibit Ras
Function outside the Residual Field of Collaborative Research shall be outside
the scope of the Collaboration Agreement, unless such compositions of matter
fall within the definition of Collaboration Compounds or Post-Collaboration
Compounds with
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

4.



--------------------------------------------------------------------------------



 



respect to the Residual Field of Collaborative Research. No licenses are granted
for such independent discovery activities except as set forth in Article 4 of
the Collaboration Agreement.
     12. Targets Removed from the Residual Field of Collaborative Research.
Individual targets contained within the Residual Field of Collaborative Research
as of the Effective Date of the Second Amendment (“Residual Targets”) shall be
removed from the Residual Field of Collaborative Research if, on or before
August 1, 1999, such targets are screened against a representative set of Bayer
compounds and, on the basis of the results of such screening, thc JRDC
determines (with the concurrence of representatives of both Parties) that such
results do not justify the designation of a strategic Analoging Program related
to such Residual Target.
     13. Remaining Onyx Research Obligations. Pursuant to the Research Program,
Onyx shall provide to Bayer, as soon as practicable after the Effective Date of
the Second Amendment, the new assays and materials outlined on Exhibit E to this
Amendment (to the extent not already delivered to Bayer). Within thirty
(30) days after such delivery Bayer will pay Onyx any final payment due in
support of the research under thc Research Term. Onyx shall be [ * ] to provide
or account for a specific number of [ * ] under the Collaboration Agreement
during the last [ * ] of the Research Term.
     14. New Name and Address for Notice for Bayer Corporation. In
Paragraph 28.7, “Notices”, the name and address for notice to Bayer is amended
to read as follows:
BAYER CORPORATION
Pharmaceutical Division
400 Morgan Lane
West Haven, CT 06516
Attention: VP, Law & Patents
Telephone: (203) 812-2401
Telecopy: (203) 812-2795
     with a copy to Jones, Day, Reavis & Pogue as previously set forth.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

5.



--------------------------------------------------------------------------------



 



     15. Full Force and Effect of Agreement. The Collaboration Agreement, as
modified by the First Amendment and Second Amendment, constitutes the entire
agreement of the Parties on the subject matter hereof. The Collaboration
Agreement, as modified hereby, remains in full force and effect.

                  Onyx Pharmaceuticals, Inc.   Bayer Corporation    
 
               
By:
  /s/ Hollings C. Renton
 
  By:   /s/ Michael J. Berendt
 
   
 
                Name: Hollings C. Renton   Name: Michael J. Berendt, Ph.D.    
 
                Title: President and Chief Executive Officer   Title: Sr. VP,
Pharmaceutical Research    
 
                Date: February 10, 1999   Date: March 1, 1999    

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

6.



--------------------------------------------------------------------------------



 



EXHIBIT E
Assays and Materials
To be Delivered to Bayer by Onyx
[ * ] Assay
[ * ] Assay
[ * ] Assay
[ * ] Assay
[ * ] Assay
Results of Synteni Project
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

1.